DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations "the first electric signal" and "the second electric signal" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitations "the first electric signal" and "the second electric signal" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 44 recites the limitations "the first layer" and "the two layers" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 45 and 46 are dependent on claim 44. Due to this dependence, these claims are also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40, 42, and 44-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (WO 2011/143468).
Regarding claim 39, Salahieh teaches an electrode for use with an ablation catheter ([0101], [0104], [0158]; Fig. 1A, 1B, 1D, element 105), the electrode comprising: a variable impedance region, wherein the variable impedance region has a first impedance when a first frequency is applied thereto (Fig. 1A, element 100; Fig. 1A shows a variable impedance region due to dielectric layer 100 partially covering the electrode. the first impedance is implicit because the dielectric layer 100, as any dielectric material, intrinsically possesses a dielectric permittivity which is, abiding by the laws of physics, dependent on the frequency of the applied signal. Since frequency dependency of dielectric permittivity renders capacitance frequency dependent, then it follows that also the reactive impedance of the system is frequency dependent), and a second impedance when a second frequency is applied thereto (Fig. 1A, element 100; this is also implicit, as there always exists a second frequency where a dielectric permittivity of a dielectric is different than at the first frequency), the second impedance being different than the first impedance (Fig. 1A, element 100; see explanations above); and a substantially constant impedance region (Fig. 1A; region of electrode 105 not covered with dielectric layer 100).
Regarding claim 40, Salahieh further teaches wherein the first impedance is higher than the second impedance when the first electrical signal has a lower frequency than the second electric signal ([0104]; it is well known in the art that the higher (lower) the frequency the lower (higher) the reactive impedance of a system).
Regarding claim 42, Salahieh further teaches wherein the substantially constant impedance region is adapted so that an impedance of the substantially constant impedance region does not vary based on the frequency of an electrical signal applied thereto (Fig. 1A; the region on figure 1A where there is no dielectric layer is directly connected to the electrode 6, then it is implicit that the impedance is frequency independent).
Regarding claim 44, Salahieh further teaches wherein the first layer overlaps with only a portion of conductive electrode material, to create an overlap region where the two layers overlap, and a non-overlap region where the two layers do not overlap, when viewed in top view of the electrode (Fig. 1A, element 6, 100).
Regarding claim 45, Salahieh further teaches wherein the non-overlap region is disposed in a central portion of the electrode (Fig. 37E, 37F; Fig. 37E shows the layout of the non-overlap region through observation of elements 6 and 100, and Fig. 37F shows am irrigation hole 7 placed in the center of the electrode assembly, which would result in the non-overlap region having to be in a central portion of the electrode assembly).
Regarding claim 46, Salahieh further teaches wherein the overlap region is disposed in a peripheral region of the electrode (Fig. 1A, element 6, 100; the boundary of the electrode 6 ends while still overlapping with the dielectric layer 100, thus suggesting that the overlap region would have to occur on the edge or periphery of the electrode).
Regarding claim 47, Salahieh further teaches wherein the variable impedance region includes a layer of high dielectric material ([0104]).
Regarding claim 48, Salahieh further teaches wherein the electrode includes more than one variable impedance region (Fig. 1D; it is shown that the electrode 105 has at least 2 electrode regions and hence also at least two variable impedance regions as shown on figure 1A).
Regarding claim 49, Salahieh further teaches wherein the variable impedance region is disposed in a peripheral region of the electrode (Fig. 1A, element 6, 100; the boundary of the electrode 6 ends while still overlapping with the dielectric layer 100, thus suggesting that the dielectric/variable impedance region would have to occur on the edge or periphery of the electrode.
Regarding claim 50, Salahieh further teaches wherein the substantially constant impedance region is disposed within a central portion of the electrode (Fig. 37E, 37F; Fig. 37E shows the layout of the non-overlap region through observation of elements 6 and 100, and Fig. 37F shows am irrigation hole 7 placed in the center of the electrode assembly, which would result in the non-overlap region having to be in a central portion of the electrode assembly. This non-overlap region includes the constant impedance region as the dielectric layer 100 is not present in this area of the electrode assembly).
Regarding claim 51, Salahieh further teaches wherein the electrode is individually addressable (Fig. 1D; see reasoning for claim 48 rejection).
Regarding claim 52, Salahieh further teaches wherein a periphery of the electrode defines an uninterrupted electrode surface area that can be exposed to tissue to deliver an electrical signal to the tissue (Fig. 1B, element 6; the leftmost boundary of electrode 6 is also shown to be the outermost layer, which would be able to be exposed to tissue during treatment).
Regarding claim 53, Salahieh further teaches wherein the substantially constant impedance region has an impedance lower than the first impedance or the second impedance ([0104]; it is implicit that the impedance of the electrode 6 is lower than impedance of the dielectric layer 100 at any frequency as the electrode is meant to apply the carried current to map and/or ablate tissue meaning 
Regarding claim 54, Salahieh further teaches wherein the electrode is positioned on an expandable structure ([0104]; Fig. 23G, 23H).
Regarding claim 55, Salahieh further teaches wherein the electrode is configured to pass ablation energy at an ablation frequency through its entirety ([0133]).
Regarding claim 56, Salahieh teaches an electrode comprising: a physiological signal mapping section comprising a substantially constant impedance ([0143], [0175]; Fig. 1A; it is stated that electrode 6 can be used for mapping and the section which is not covered by dielectric material 100 is a section that does has constant impedance (see rejection for claim 39)); and a tissue ablating section comprising the substantially constant impedance region and a variable impedance region ([0143], [0175]; Fig. 1A; it is stated that electrode 6 can be used for ablation and the section which is covered by dielectric material 100 is a section that does has both a constant impedance from the layers below and apart from the dielectric layer and the electrode itself and a variable impedance from the dielectric layer (see rejection for claim 39)), wherein the variable impedance region has a first impedance when a first frequency is applied thereto, and a second impedance when a second frequency is applied thereto, the second impedance being different than the first impedance (Fig. 1A, element 100; see reasoning in the rejection of claim 39).
Regarding claim 57, Salahieh further teaches wherein the substantially constant impedance region comprises a physiological signal mapping section ([0143], [0175], [0195]; Fig. 1A; it is stated that electrode 6 can be used for mapping to measure ECG/EKG signals. The constant impedance region is already defined (see rejection for claims 39 and 56)).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Kozel (U.S. Patent Application Publication No. 20050256521).
Regarding claim 41, Salahieh teaches all the elements of the claimed invention as stated above.
Salahieh does not teach wherein the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz.
Kozel, in an analogous device, teaches wherein the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz ([0003], [0081-0097]; it is taught that mapping and ablation can be performed meaning that there would need to be a minimum of two electrical signals applied to the electrode. For mapping, the frequency range falls between 30-1000 Hz and for ablation, the frequency is 5600 kHz, which falls in the range of “at least 50 kHz”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh to where the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz as taught by Kozel in order to allow the user to perform both cardiac mapping and ablation during use of the device.
Claims 43 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Zemel (U.S. Patent Application Publication No. 20150182282).
Regarding claim 43, Salahieh teaches all the elements of the claimed invention as stated above.

Zemel, in a similar field of endeavor, teaches wherein the variable impedance region includes a first layer of material disposed radially relative to a conductive electrode layer of material ([0148]; the dielectric layer is coated on the cylindrical electrode. Since this has a cylindrical shape, the dielectric material would have to be disposed in a radial fashion relative to the conductive electrode layer).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dielectric material being disposed radially on the outside of the electrode of Zemel for the dielectric material being disposed on the inside of the electrode of Salahieh. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 58, Salahieh teaches all the elements of the claimed invention as stated above.
Salahieh further teaches an electrode with a first region and a second region (Fig. 1A, 37E), wherein in the first region the electrode comprises a layer of a variable impedance material  extending from a center of a conductive electrode layer of material to a periphery of the conductive electrode layer of material, (Fig. 1A, 37E, element 6, 100), and wherein in the second region the electrode does not comprise the layer of the variable impedance material (Fig. 1A, 37E; see the region of electrode assembly 105 not covered with dielectric layer 100 and the rejection of claim 39).
Salahieh does not teach wherein the layer of the variable impedance material disposed radially outward.
Zemel teaches wherein the layer of the variable impedance material disposed radially outward ([0148]; the dielectric layer is coated on the cylindrical electrode. Since this has a cylindrical shape, the 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dielectric material being disposed radially on the outside of the electrode of Zemel for the dielectric material being disposed on the inside of the electrode of Salahieh. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794